Case: 12-20470       Document: 00512306275         Page: 1     Date Filed: 07/12/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 12, 2013
                                     No. 12-20470
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOHN CALLEN, JR.,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:03-CR-346-1


                         ON PETITION FOR REHEARING


Before SMITH, DeMOSS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       The Petition for Rehearing is GRANTED. We withdraw the prior opinion,
2013 WL 1831797 (May 2, 2013), and substitute the following opinion.
       John Callen, Jr., appeals his conviction, following his guilty plea, for
conspiracy to distribute cocaine, possession of cocaine with intent to distribute,
and money laundering, in violation of 18 U.S.C. § 1956(a)(1)(A)(i) and 21 U.S.C.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-20470     Document: 00512306275     Page: 2   Date Filed: 07/12/2013

                                  No. 12-20470

§ 841(a)(1) and (b)(1)(A)(ii). Callen argues that the district court erred when it
denied his motion to dismiss the indictment, which was based on his
constitutional right to a speedy trial.
      Callen pleaded guilty without a written plea agreement. The transcript
of his rearraignment indicates that Callen’s guilty plea was unconditional.
Although Callen’s counsel expressed an intent to appeal the denial of Callen’s
speedy trial act motion, he did not obtain the consent of the court or the
government. Nor was Callen’s purported reservation of appeal reduced to
writing. “Because there is no indication in the record that the government or the
district court consented to a conditional plea,” we must conclude that Callen’s
plea was unconditional. United States v. Stevens, 487 F.3d 232, 240 (5th Cir.
2007).   An unconditional guilty plea “has the effect of waving all non-
jurisdictional defects in the prior proceedings,” id. at 238, including any claim
of a speedy trial violation, United States v. Bell, 966 F.2d 914, 915 (5th Cir.
1992). Accordingly, Callen has waived his speedy trial act claim.
      AFFIRMED.




                                          2